UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 MEDICAL BILLING ASSISTANCE, INC. (Exact name of registrant as specified in its charter) Colorado 59-2851601 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 16325 East Dorado Ave. Centennial, CO 80111 80111 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Not applicable Title of each class Name of each exchange on which to be so registered each class is to be registered If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [X] Securities Act registration statement file number to which this form relates:333-148205 (ifapplicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered. The Registrant hereby incorporates its filing pursuant to Form SB-2, dated December 20, 2007. Item 2. Exhibits. The Registrant hereby incorporates its filing pursuant to Form SB-2, dated December 20, 2007. SIGNATURE Pursuant to the requirements of Section l2 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Medical Billing Assistance, Inc. January 14, 2008 /s/ Michael J. West Michael J. West Chief Executive Officer * Print the name and title of the signing officer under his signature.
